Sharpe, J.
(dissenting). On further consideration of this case, I am impressed that the trial court erred in refusing to grant a new trial for the reason that the verdict was against the overwhelming weight of the evidence.
The issue was plainly submitted to the jury in the following instruction:
“Was the plaintiff’s horse in the position as claimed, and was the whistle of the locomotive blown while it was directly upon the crossing, as claimed; and if so, was the blowing of that whistle the proximate cause *253of injury received, or the frightening of the horse which caused the injury to the plaintiff; was the plaintiff injured, and did he sustain damages because of, that injury, and was the plaintiff free from contributory negligence? These are questions you must find.”
The plaintiff testified that the whistle was blown when the locomotive “was right on the crossing.” No other witness so testified. Newton Stanage, a witness called by plaintiff, who stopped plaintiff’s horse as it was running, testified that he was about 60 rods from the crossing; that he “didn’t hear a whistle at the time the train reached the crossing,”'though he “heard the rumble of the train.”
Three witnesses, called by defendant, swore positively that the whistle was blown at the whistling post. Jay Clark, one of these witnesses, was about 40 rods from the whistling post. He had seen the snow plow pass a short time before and his attention was attracted to the train. He heard no whistle at the crossing. Jarred W. McDonald, one of defendant’s section men, was working, removing the snow, right at the crossing. He saw and heard the train and heard the whistle at the whistling post. He suggested to plaintiff that “the train was coming and he had better look after his horse.” He testified positively that “the whistle of the locomotive was not sounded that day when the engine was at or on the crossing.” He then stood “within ten feet of it.” Michael Grainey, the engineer, also testified that the only whistle blown was at the whistling post.
I have examined the record when this case was formerly submitted (205 Mich. 387) and compared it with that now before us. There is no material difference in the proofs on the question under consideration. Mr. Justice Kuhn, speaking for the court, then said (page 392):
“The testimony seems to be undisputed that the *254whistle was blown only once, so the real question at issue in the case was, Where was the whistle blown? Upon the record as made, the testimony of disinterested witnesses is most convincing that the plaintiff was mistaken in his testimony upon this disputed fact, but as the question of the weight of the evidence is not before us, we are constrained to come to the conclusion that it was the duty of the trial judge, on the record as made, to submit to the jury the question whether or not, if the plaintiff’s version of the accident is to be believed, that the whistle was blown at the crossing, the employees of the defendant exercised such reasonable diligence and care as they should have under the circumstances which existed at the time.”
I am now of the opinion, as then expressed, that the testimony “is most convincing that the plaintiff was mistaken in his testimony upon this disputed fact.”
This is the first time a verdict in favor of plaintiff has been reviewed in this court. That the testimony of the plaintiff supports the verdict is not conclusive, nor does it justify an affirmance of the judgment when it appears to us that the verdict is plainly against the weight of the evidence considered as a whole. It is apparent that the plaintiff was, to state it mildly, im-. patient over the crossing’s being blocked with snow and the refusal of the section man to let him have the shovel he was using to remove it sufficiently to permit him to cross.
After a careful reading of the entire record, I do not think this verdict should be permitted to stand. The statute (3 Comp. Laws 1915, § 12635) imposes the duty on this court to review the discretion exercised by the trial court in refusing to grant a new trial. I am impressed, as apparently was the entire court on the former record, that the plaintiff was mistaken as to when the whistle was blown and that the testimony of the other witnesses relative thereto supports defendant’s claim that “the verdict was against the overwhelming weight of the evidence.”
*255The following cases, decided since this statute was enacted in 1893, will be found instructive: Hintz v. Railroad Co., 132 Mich. 305; In re McIntyre’s Estate, 160 Mich. 117; Krouse v. Railway, 166 Mich. 147; Foster v. Rinz, 202 Mich. 601.
While I think the special question should have been submitted to the jury, in view of the explicit charge of the court quoted by Mr. Justice Moore, I am of the opinion that the refusal to submit it was not such an error as would require a reversal.
The judgment should be reversed and a new trial granted.
Clark, J., concurred with Sharpe, J.